Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REOPENING OF PROSECUTION AFTER APPEAL BRIEF
In view of the Appeal Brief filed on November 16, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 C.F.R. § 1.111 (if this Office action is non-final) or a reply under 37 C.F.R. § 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 C.F.R. § 41.31 followed by an appeal brief under 37 C.F.R. § 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 C.F.R. § 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                         
RESPONSE TO ARGUMENTS
This Non-Final Office Action is responsive to Appeal Brief filed November 16, 2020 (hereafter “App. Br.”). 
Claims 1–21 are pending.
In response to the last Office Action, the Applicant raises two arguments as to why the rejection of claims 1–3, 5–8, 13–11, 15–19, and 21 under 35 U.S.C. § 103 
The Applicant’s first argument—that Faydi fails to teach a plurality of service applications (App. Br. 7)—is not persuasive. This is a clear example of arguing the references in isolation. Such arguments are non-responsive to obviousness rejections, because obviousness rejections are “based upon the teachings of a combination of references,” and for that reason, “[n]on-obviousness cannot be established by attacking references individually.” In re Keller, 642 F.2d 413, 425, 208 U.S.P.Q. (BNA) 871, 881 (CCPA 1981) (emphasis added).  
Here, Faydi displays the output from one remote service application as a plurality of content layers, but Shappir explicitly displays the output from a plurality of remote applications as a plurality of layers, so Shappir clearly solves any deficiency from Faydi for this limitation. The Applicant fails to challenge the Office’s finding that Shappir teaches a service application, and indeed, Shappir does teach a service application as defined by the claims. 
However, the Office does find the Applicant’s second argument—that Shappir fails to teach a “collaborative session” (App. Br. 8–9)—persuasive. While the Examiner disagrees with the Applicant’s assertions about the scope of a “collaborative session” as claimed, the Examiner at least agrees that regardless of the breadth of that term, Shappir’s disclosure of multiple clients accessing the same set of remote windows at paragraph 44 is not sufficient to reach a conclusion of obviousness. For this reason, the rejection is hereby withdrawn.
Nevertheless, the claims are not in condition for allowance because they remain obvious over other prior art, cited herein. For these reasons, prosecution is hereby reopened, and a Non-Final Office Action is issued.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	FAYDI AND SITRICK TEACH CLAIMS 1–8, 11–13, 15–19, AND 21.
Claims 1–8, 11–13, 15–19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication no. 2016/0283049 (“Faydi”) in view of U.S. Patent Application Publication No. 2013/0024418 A1 (“Sitrick”).
Claim 1
Faydi teaches:
A method for capturing screen content presented in a user interface, comprising:
“FIG. 4 illustrates example method(s) 400 of document layer extraction for mobile devices, and is generally described with reference to the mobile device shown in the example system of FIG. 1.” Faydi ¶ 68.
presenting, in a user interface associated with one of a plurality of client computing devices 
“At 404, an image preview and image layer previews of multiple layers of [a user-selected] multi-layered image are received from the cloud-based image service for display at the mobile device.” Faydi ¶ 70. 
Regarding the plurality of client computing devices, “FIG. 2 illustrates an example system 200 in which embodiments of document layer extraction for mobile devices can be implemented. The example system 200 includes a mobile device 202, such as the tablet device 102 shown in FIG. 1, a mobile phone 204, and/or any other type of a media playback, computing, communication, gaming, entertainment, or portable electronic media device.” Faydi ¶ 30. Thus, Faydi teaches that the tablet device 102 (disclosed as performing method 400) is one of a plurality of client computing devices, the plurality comprising at least: mobile device 202, mobile phone 204, and, naturally, tablet device 102 itself. 
each of the plurality of content layers corresponding to a displayed output of a respective 
As shown in FIG. 2, each of these client devices remotely connect to “cloud based image service 214” via network 238. See Faydi FIG. 2 and ¶ 41. “For example, the cloud-based image service 214 can include an image service application (e.g., an executable software application) that is implemented to receive data communications from the mobile device 202 via the network 238, process and interface the data communications with other image service applications (e.g., the imaging application 222, the extraction application 224, etc.), and initiate data communications back to the mobile device via the network.” Faydi ¶ 41.
receiving, in the user interface, an indication to capture the at least one content layer of the plurality of content layers;

and capturing, for each capture indication, the at least one content layer into its own layer that is saved to a local storage on the one of the plurality of client computing devices, wherein the capturing at the one of the plurality of client computing devices is performed independently of the others of the plurality of client computing devices.
After the mobile device communicates the identified layers selected by the user to the cloud-based image service 214, “[a]t 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. “The component representation of the layer extractions 232 that are received from the cloud-based image service 214 can be maintained as the component representation 242 in memory 208 on the mobile device.” Faydi ¶ 44.
Faydi does not appear to explicitly disclose that the plurality of client computing devices are “in a collaborative session,” or that its plurality of layers each correspond to the output of a respective one of a plurality of service applications, because all of Faydi’s layers correspond to the output of the same one of a plurality of service applications (e.g., imaging application 222 and extraction application 224).
Sitrick, however, teaches a method comprising:
presenting, in a user interface associated with one of a plurality of client computing devices in a collaborative session, a plurality of content layers 
“The system described is composed of plurality of appliances on a network forming a team that is working together on a common project. Users collaborate with the team by interacting with Layer Data which is stored in Data Layers that are shared with other team members. Each user accesses a display of information that can be 
provided by a remote access server, 
Despite describing a “plurality of appliances” for each of the users or applications on the network, Sitrick further teaches “a centrally stored embodiment” in which a “central database [may] be maintained so that the contained layers (or sets of layers) are stored for every user and a merged output is provided to each user comprised of the global or common layer, plus either the individual layer for just that user or the individual layers for all users or a subset of users.” Sitrick ¶ 81.
each of the plurality of content layers corresponding to a displayed output of a respective one of a plurality of service applications that are remotely accessed by the plurality of client computing devices in the collaborative session through the remote access server; 
“Each appliance could have an associated one of the data layers that is for storing that user's annotation and then centrally stored (in a set of data layers).” Sitrick ¶ 79. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure Faydi’s cloud based image service 214 to support a collaborative session among a plurality of users working with a multi-layered image, as taught in Sitrick. One would have been motivated to combine Sitrick with Faydi because “drawing programs and illustration programs that are single user”—even those that “permit multiple layers to be utilized” (i.e., what Faydi discloses)—“are for single user use,” which is considered to be “a slow, inefficient and frustrating manner to work.” Sitrick ¶ 12.
Claim 2
Faydi, as combined with Sitrick, teaches the method of claim 1, further comprising 

“FIG. 11 illustrates an example 1100 of image layer navigation and layer selection of the image layer previews 114 (and image layer groups) that represent and correspond to the image layers of a selected region of the image preview 104.” Faydi ¶ 82.
Claim 3
Faydi, as combined with Sitrick, teaches the method of claim 2, further comprising 
receiving a selection of the thumbnail image in the gallery to export the at least one captured content layer to an exportable image file.
Continuing with the example in FIG. 11, “a user can touch-select 1102 to select layers 1104, and the mobile file browser 210 initiates download of the layer extractions 232 that correspond to the selected layers from the cloud-based image service 214.” Faydi ¶ 82.
Claim 4
 Faydi teaches the method of claim 1, further comprising:
displaying the user interface in a 
“As detailed in the system description shown in FIG. 2, the mobile device 102 can display image previews 104 (e.g., thumbnails or renditions) of multi-layered images in a user interface 106 of a mobile file browser [210].” Faydi ¶ 27.
and capturing the captured at least one content layer to the local storage associated with the 
“At 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. “The component representation of the layer extractions 
Faydi does not appear to explicitly disclose the intended use of the browser being a “web browser.” Sitrick, however, teaches:
displaying the user interface in a web browser at the client device; and capturing the captured at least one content layer to the local storage associated with the web browser.
“As illustrated in FIG. 75A, the input interface is provided in Javascript within the browser.” Sitrick ¶ 863. Additionally, “edit control logic (12712) provides a display presentation to the user such as through a browser window on the user display (12715).” Sitrick ¶ 863.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi’s user interface to be displayed in a web browser, as taught in Sitrick. One would have been motivated to combine Sitrick with Faydi because the web browsers are ubiquitous, and therefore, it would be advantageous to adapt Faydi’s user interface for use with a web browser.
Claim 5
Faydi, as combined with Sitrick, teaches the method of claim 1, 
wherein the captured at least one content layer is represented as a serialized data string in the local storage.
“The root file of a digital composite is called the manifest, which contains a JSON serialization of the [digital composite (DCX)] data model.” Faydi ¶ 52. “At the core of the DCX data model is the structure tree, which organizes all of the components of a given creation. This tree is stored and serialized in JSON, in the manifest . . . . Creations are organized around pages, layers, scenes, and so on, and these correspond to the nodes in the tree.” Faydi ¶ 53.
Claim 6
Faydi, as combined with Sitrick, teaches the method of claim 1, further comprising:
presenting a plurality of content layers in the user interface;
“At 416, user selections are received of one or more image layer previews that are displayed in the user interface of the mobile file browser.” Faydi ¶ 74.
and capturing the plurality of content layers to the local storage in response to the indication.
“At 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. “The component representation of the layer extractions 232 that are received from the cloud-based image service 214 can be maintained as the component representation 242 in memory 208 on the mobile device.” Faydi ¶ 44.
Claim 7
Faydi, as combined with Sitrick, teaches the method of claim 6 
wherein the plurality of captured content layers for a capture indication are composited into a thumbnail image that is displayed in a gallery, the thumbnail is representative of the captured plurality of content layers of the capture indication.
“FIG. 11 illustrates an example 1100 of image layer navigation and layer selection of the image layer previews 114 (and image layer groups) that represent and correspond to the image layers of a selected region of the image preview 104.” Faydi ¶ 82.
Claim 8
Faydi, as combined with Sitrick, teaches the method of claim 7 further comprising:

“In th[e] [FIG. 4] example, a user can touch-select 1102 to select layers 1104, and the mobile file browser 210 initiates download of the layer extractions 232 that correspond to the selected layers from the cloud-based image service 214.” Faydi ¶ 82.
Claim 11
Faydi, as combined with Sitrick, teaches the method of claim 6, 
wherein each of the plurality of content layers is represented in the local storage as a separate serialized data strings.
“At the core of the DCX data model is the structure tree, which organizes all of the components of a given creation. This tree is stored and serialized in JSON, in the manifest . . . . Creations are organized around pages, layers, scenes, and so on, and these correspond to the nodes in the tree.” Faydi ¶ 53.
Claim 12
Faydi, as combined with Sitrick, teaches the method of claim 6, further comprising:
configuring a capture tool to capture selected ones of the plurality of content layers;
“At 416, user selections are received of one or more image layer previews that are displayed in the user interface of the mobile file browser.” Faydi ¶ 74
capturing only the selected ones of the plurality of content layers in response to the indication;
“[A]t 418, identifiers of the layers that correspond to the selected image layer previews are communicated to the cloud-based image service.” Faydi ¶ 74.
and capturing the selected ones of the plurality of content layers to the local storage.

Claim 13
Faydi, as combined with Sitrick, teaches the method of claim 1, further comprising:
capturing metadata associated with the at least one content layer;
“At 406, metadata of the multi-layered image is received from the cloud-based image service, the metadata including identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.
storing the metadata in the local storage;
“[T]he metadata . . . is maintained as the image layers metadata 240 with the memory 208 at the mobile device.” Faydi ¶ 71.
and associating the metadata in the local storage with the at least one content layer.
“[T]he metadata includes identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.
Claim 15
Faydi teaches:
A method of capturing at least one content layer presented in a user interface of a client device, 
“FIG. 4 illustrates example method(s) 400 of document layer extraction for mobile devices, and is generally described with reference to the mobile device shown in the example system of FIG. 1.” Faydi ¶ 68.
establishing a remote connection between a plurality of client computing devices;
 214” via network 238, See Faydi FIG. 2 and ¶ 41, and thus, cloud based image service 214 is the remote connection between the plurality of client devices.
The mobile device (e.g., mobile device 202) performs method 400 in conjunction with a “cloud-based image service” (e.g., cloud-based image service 214). See Faydi ¶ 69. Accordingly, as a prerequisite for performing method 400, a “network 238” is provided wherein “any of the devices, servers, and/or services described herein can communicate via the network, such as for data communication between the mobile device 202 and the cloud-based image service 214.” Faydi ¶ 41.
presenting, in a user interface associated with one of the plurality of client computing devices, a plurality of content layers, wherein each of the plurality of content layers corresponds to a displayed output of 
“At 404, an image preview and image layer previews of multiple layers of [a user-selected] multi-layered image are received from the cloud-based image service for display at the mobile device.” Faydi ¶ 70 (emphasis added). “For example, the cloud-based image service 214 can include an image service application (e.g., an executable software application) that is implemented to receive data communications from the mobile device 202 via the network 238, process and interface the data communications with other image service applications (e.g., the imaging application 
presenting a capture tool in a menu associated with the user interface;
As shown in FIG. 8, “a user can touch-select 802 the quick selection control 122 to initiate a user-sizeable layers viewing control 804 that is displayed in the user interface 106 over the image preview 104 as shown at 806.” Faydi ¶ 79.
receiving an indication to activate the capture tool;
“At 408, a user input is received as a selected region of the multi-layered image in the user interface of the mobile file browser and, at 410, a layers group of layers that are part of the selected region of the multi-layered image is determined,” Faydi ¶ 72, and the user then selects one or more layers from this group in accordance with steps 412–416. Faydi ¶ 74. For instance, as shown in FIG. 11, “a user can touch-select 1102 to select layers 1104.” Faydi ¶ 82.
and upon receiving the indication, capturing the at least one content layer into its own layer
After the mobile device communicates the identified layers selected by the user to the cloud-based image service 214, “[a]t 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. 
that is saved to a local storage on the one of the plurality of client computing devices, wherein the capturing at the one of the plurality of client computing devices is performed independently of the others of the plurality of client computing devices.
“The component representation of the layer extractions 232 that are received from the cloud-based image service 214 can be maintained as the component representation 242 in memory 208 on the mobile device.” Faydi ¶ 44.
Faydi does not appear to explicitly disclose whether or not the client computing devices are in a “collaborative session,” nor that its plurality of layers each respective one of a plurality of service applications, because all of Faydi’s layers correspond to the output of the same one of a plurality of service applications (e.g., imaging application 222 and extraction application 224).
Sitrick, however, teaches a method comprising:
establishing a remote connection between a plurality of client computing devices;
“The system described is composed of plurality of appliances on a network forming a team that is working together on a common project.” Sitrick ¶ 117.
presenting, in a user interface associated with one of the plurality of client computing devices, a plurality of content layers, 
“Users collaborate with the team by interacting with Layer Data which is stored in Data Layers that are shared with other team members. Each user accesses a display of information that can be composed of image, video, text, audio and other forms that the appliance can provide and the user view. Each user views a customized display of the information based on selectively accessing the Data Layers.” Sitrick ¶ 117.
wherein each of the plurality of content layers corresponds to a displayed output of a respective service application that is remotely accessed by the plurality of client computing devices in the collaborative session through the remote access server;
“Each appliance could have an associated one of the data layers that is for storing that user's annotation and then centrally stored (in a set of data layers).” Sitrick ¶ 79. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure Faydi’s cloud based image service 214 to support a collaborative session among a plurality of users working with a multi-layered image, as taught in Sitrick. One would have been motivated to combine Sitrick with Faydi because “drawing programs and illustration programs that are single user”—even those that “permit multiple layers to be utilized” (i.e., what 
Claim 16
Faydi, as combined with Sitrick, teaches the method of claim 15, further comprising:
configuring the capture tool to selectively capture predetermined ones of a plurality of content layers;
“At 416, user selections are received of one or more image layer previews that are displayed in the user interface of the mobile file browser.” Faydi ¶ 74
and capturing only the selected ones of the plurality of content layers in response to the indication.
“[A]t 418, identifiers of the layers that correspond to the selected image layer previews are communicated to the cloud-based image service.” Faydi ¶ 74. Subsequently, “[a]t 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75.
Claim 17
Faydi, as combined with Sitrick, teaches the method of claim 15, further comprising:
capturing metadata associated with the at least one content layer;
“At 406, metadata of the multi-layered image is received from the cloud-based image service, the metadata including identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.
storing the metadata in the local storage;
“[T]he metadata . . . is maintained as the image layers metadata 240 with the memory 208 at the mobile device.” Faydi ¶ 71.

“[T]he metadata includes identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.
Claim 18
Faydi, as combined with Sitrick, teaches the method of claim 15, further comprising 
adding a thumbnail representative of the captured at least one content layer to a gallery in the user interface.
“FIG. 11 illustrates an example 1100 of image layer navigation and layer selection of the image layer previews 114 (and image layer groups) that represent and correspond to the image layers of a selected region of the image preview 104.” Faydi ¶ 82.
Claim 19
Faydi, as combined with Sitrick, teaches the method of claim 18, further comprising 
receiving a selection of the thumbnail to export the at least one content layer to an image file.
Continuing with the example in FIG. 11, “a user can touch-select 1102 to select layers 1104, and the mobile file browser 210 initiates download of the layer extractions 232 that correspond to the selected layers from the cloud-based image service 214.” Faydi ¶ 82.
Claim 21
Faydi, as combined with Sitrick, teaches the method of claim 13, 
wherein the at least one content layer is saved to the local storage on the one of the plurality of client computing devices as a serialized data string.

II.	FAYDI, SITRICK, AND CAMPBELL TEACH CLAIMS 9, 10, AND 20.
Claims 9, 10, and 20 rejected under 35 U.S.C. § 103 as being unpatentable over Faydi in view of Sitrick as applied to claims 7, 9, and 19 above, and further in view of U.S. Patent Application Publication no. 2013/0236119 A1 (“Campbell”).
Claim 9
Faydi and Sitrick teach the method of claim 7, but neither appears to explicitly disclose the remaining elements of claim 9. 
Campbell, however, teaches a method comprising:
receiving a selection of the composited thumbnail for export of the plurality of captured content layers;
While a plurality of layers associated with an image are displayed on a client device, “a user checks a checkbox associated with an image layer on a client device,” and “then the client device may send a second request to the server [that] may include information about one or more layers of an image,” and further “indicates that the request is for a composite image.” Campbell ¶ 22.
and compositing the plurality of captured content layers into an exportable image file.
“After determining a second subset of the plurality of layers of the image 130, the method 100 proceeds to block 135. In block 135 a composite image is obtained based on the second subset of layers.” Campbell ¶ 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi to receive a selection of 
Claim 10
Faydi, as combined with Sitrick and Campbell, teaches the method of claim 9. Campbell further teaches
exporting the image files into a document for generating a report.
“After obtaining the composite image 135, the server sends the composite image to the client device 140.” Campbell ¶ 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi to receive a selection of the composited thumbnail for export and composite the layers into an exportable file, as taught in Campbell. One would have been motivated to combine Campbell with Faydi based on an explicitly recognized “need for efficient and scalable technologies that allow composite images to be created from layered images.” Campbell ¶ 2.
Claim 20
Faydi and Sitrick teach the method of claim 19, but do not appear to explicitly disclose the remaining steps of claim 20.
Campbell, however, teaches a method further comprising:
compositing the at least one content layer into an image file;
While a plurality of layers associated with an image are displayed on a client device, “a user checks a checkbox associated with an image layer on a client device,” and “then the client device may send a second request to the server [that] may include information about one or more layers of an image,” and further “indicates that the request is for a composite image.” Campbell ¶ 22. In response, “a composite image is obtained based on the second subset of layers.” Campbell ¶ 26.

“After obtaining the composite image 135, the server sends the composite image to the client device 140.” Campbell ¶ 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi to receive a selection of the composited thumbnail for export and composite the layers into an exportable file, as taught in Campbell. One would have been motivated to combine Campbell with Faydi based on an explicitly recognized “need for efficient and scalable technologies that allow composite images to be created from layered images.” Campbell ¶ 2.
III.	FAYDI, SITRICK, AND SONG TEACH CLAIM 14.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Faydi in view of Sitrick as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication no. 2012/0072833 (“Song”).
Claim 14
Faydi and Sitrick teach the method of claim 1, but neither reference explicitly discloses associating a bookmark Uniform Resource Locator (URL) with the captured at least one content layer for restoring the at least one content layer in the user interface.
Song, however, teaches a method comprising
associating a bookmark Uniform Resource Locator (URL) with the captured at least one content layer for restoring the at least one content layer in the user interface.
Referring to FIG. 4, “page area 333 including the first capture area 321 added to the first shared clipboard 330 is stored in a storage or an external device as a first file,” Song ¶ 158, and if saved as a “W2P” file, may further include “a plurality of items among at least one image which is a vector graphics format, at least one image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi’s user interface to associate a bookmark Uniform Resource Locator (URL) with the captured at least one content layer for restoring the at least one content layer in the user interface, as taught in Song. One would have been motivated to combine Song with Faydi because the web browsers are ubiquitous, and therefore, it would be advantageous to adapt Faydi’s user interface for use with a web browser.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142